Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, Sharma et al. (“Application of Wind Tunnel to Air Pollution Problems”) appears to be the closest prior art. Sharma et al. disclose a pollutant generation system for wind tunnel tests, comprising: a pollution source; and a pollutant emitter being connected to the pollution source; wherein the pollutant emitter is arranged in a simulation area in a wind tunnel (see Fig. 4 showing model stack emitter and acetylene pollution source with emitter in wind tunnel), and a mixer connected between the pollution source and the pollutant emitter (Id.). Sharma do not disclose a magnetic bead glass bottle arranged between the pollutant emitter and the pollution source, with one end of the magnetic bead glass bottle connected to the pollutant emitter and another end of the magnetic bead glass bottle is connected to the pollution source; and Sharma et al. do not disclose a spiral tube further arranged before the pollutant emitter. Silvis et al. (US 5,119,669) do disclose a spiral tube for use in gas flow systems to facilitate mixing of gases during flow. While it might have been obvious to combine the teachings of Silvis et al. with Sharma et al., neither Sharma et al. nor Silvis et al. disclose or suggest a magnetic bead glass bottle is or could be arranged as required by claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/PAUL M. WEST/Primary Examiner, Art Unit 2861